Title: To Thomas Jefferson from Joel Barlow, 2 September 1805
From: Barlow, Joel
To: Jefferson, Thomas


                  
                     Dear Sir, 
                     New york 2 Sepr. 1805
                  
                  I recieved your kind & friendly letter of the 14th. & should have set forward on my journey before recieving it, but learning from Mr. Gallatin that I should not find you nor scarcely any one else at Washington, I had already relinquished that project, or rather postponed the execution of it till October. And finding that my friend Baldwin is now in Connecticut, I am now going on to make up all my visits in that quarter; & perhaps once for all. I hope then to reach Washington in the course of that month, & to have time to look about a little before winter. I intend to pass the winter at the seat of Governmt. chiefly for the sake of being near you, for I have much to say to you & a great deal to learn from you. I am yet undetermined where I shall fix, & in a great measure what I am to do, being perfectly at liesure & seeing a great variety of good that remains to be done for our common & very interesting Country. It is here that the patriot may work with courage, & with the hope at least that his fellow creatures may recive some benefit from his labors. In this country good sense has nothing but ignorance to overcome,—in most other countries ignorance is one of the least of its opponents,—it has to combat all the combined energies of privileged abuses, in every department of what is called society.
                  I have yet seen nothing of America, I have not arrived in it, for New york is but a corner of Europe. I hope to get nearer home by the time I arrive at Washington. What you say of the influence of the trading towns on public opinion & the command they have of the press, is a serious truth, and ought to stimulate us to devise the best means of reforming an abuse which is attended with a double disadvantage. For it first leads the people wrong by decieving them, & then, finding themselves decieved they lose all confidence in the public papers, & thus the public papers would cease to be a vehicle of instruction tho they should be well conducted. It is so undeniably true that instruction, as universal as possible, is the great & indespensable means of preserving liberty, that the efforts of good men thro all our country ought to be combined for that object in a manner far more decided & extensive than they have been. We all look to you for useful ideas on this as well as other subjects.
                  I am much dissatisfied, & the European public is disappointed, with the history of Washington by the Ch. Justice, as far as it is published. I have been with Genl. Gates, & asked him for such memoirs & notes as he could furnish me with on our Northern campaigns. He at once promised me all the papers he has, official & private on this business. But I am sorry to find he is so feeble & so near the close of life, that he seems scarcely able to arrange & deliver them.
                  But more on these matters when we meet. I am charged with every testimony of respect & attachment to you from Ld. Stanhope, who is one of the most enlightened republicans I ever knew.—
                  Your obt. sevt.
                  
                     Joel Barlow 
                     
                  
               